 1

 2

 3

 4

 5

 6

 7

 8

 9                                UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11

12
      JOSE ACOSTA,                                          Case No. 1:18-cv-00437-LJO-EPG
13
                          Plaintiff,                        ORDER DIRECTING CLERK OF
14                                                          COURT TO CLOSE CASE IN LIGHT OF
                     v.                                     STIPULATION OF DISMISSAL
15

16    ANDONIAN ENTERPRISES, INC. dba
      DISCOUNT TIRE CENTERS, et al.
17
                          Defendants.
18

19          The Parties in this matter, Plaintiff Jose Acosta and Defendants Andonian Enterprises, Inc.

20   dba Discount Tire Centers; James D. Barnard, David Charles Bower, Trustee of the Bower

21   Family Trust of 2009; and Judy Bower, Trustee of the Bower Family Trust of 2009; have

22   stipulated to the dismissal of this case, with prejudice, pursuant to Federal Rule of Civil

23   Procedure 41(a)(1)(A)(ii). In light of the parties’ stipulation, the Clerk of Court is DIRECTED to

24   close this case.
     IT IS SO ORDERED.
25

26      Dated:     July 18, 2019                                 /s/
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
